United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1502
                                   ___________

Robert L. Bonnett, Jr.,                 *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Anheuser-Busch, Inc.,                   *
                                        *      [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                          Submitted: July 23, 2002
                              Filed: August 9, 2002
                                   ___________

Before McMILLIAN, BOWMAN, and FAGG, Circuit Judges.
                         ___________

PER CURIAM.

      Robert L. Bonnett, Jr., appeals from the District Court’s1 adverse grant of
summary judgment in his Americans with Disabilities Act (ADA) lawsuit against
Anheuser Busch, Inc. (ABI). Having carefully reviewed the record, see Lawrence v.
Cooper Communities, Inc., 132 F.3d 447, 449-50 (8th Cir. 1998) (standard of
review), we affirm.




      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.
       We agree with the District Court that Bonnett’s complaint was time-barred.
ABI terminated Bonnett on July 1, 1998, and his Equal Employment Opportunity
Commission (EEOC)/Missouri Commission on Human Rights (MCHR) charge was
dated June 28, 1999. Further, the EEOC sent Bonnett a right-to-sue letter in
November 1999, and he did not file the instant complaint until May 2001. See 42
U.S.C. § 2000e-5(e)(1), (f)(1) (1994) (requiring that Title VII claims be filed with
EEOC within 300 days of alleged unlawful employment practice; if charge is
dismissed by EEOC, aggrieved party may bring civil action within ninety days after
notice of dismissal is given); 42 U.S.C. § 12117(a) (1994) (adopting procedures under
§ 2000e-5 for ADA claims). The evidence Bonnett offered in resisting summary
judgment did not create a triable issue on the timeliness of his charge, see Moody v.
St. Charles County, 23 F.3d 1410, 1412 (8th Cir. 1994) (requiring party seeking to
defeat summary judgment motion to substantiate allegations with sufficient probative
evidence, not just with speculation or conjecture), or on the timeliness of his
complaint, see Kerr v. Charles F. Vatterott & Co., 184 F.3d 938, 947 (8th Cir. 1999)
(explaining that there is general rebuttable presumption that properly mailed
document is received); and we find no basis for the application of equitable tolling,
see Baldwin County Welcome Ctr. v. Brown, 466 U.S. 147, 151 (1984) (per curiam)
(holding that plaintiff "who fails to act diligently cannot invoke equitable principles
to excuse that lack of diligence").

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-